The only question presented by this writ of error is whether a right of trial by jury in a summary process action may be waived by a covenant in a lease.
A constitutional or statutory guaranty of a right to jury trial in a civil case is, as a general rule, regarded as a mere privilege which a party litigant may at his option voluntarily waive by consenting to, or entering into, a stipulation or agreement for the submission of the trial of the case or of the issues therein to the court, and this regardless of whether there is any legislative provision for waiving a jury. 31 Am. Jur. 583. And so it has been held that a provision in a lease waiving a jury trial in summary proceedings is binding upon the parties. WatersideHolding Corporation v. Lask, 233 App. Div. 456; CeranaApartments Corporation v. Solomon, 150 Misc. (N. Y.) 906, 907; Altman v. Loewi, Inc., 48 N.Y. So.2d 14.
   Judgment of the lower court is affirmed.